Citation Nr: 1811825	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-20 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service-connected burial benefits in excess of $800 already paid.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to September 1972.  The appellant represents the funeral home that performed the cremation services for the Veteran upon his death.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran died in September 2011 at the age of 58; according to his death certificate, the cause of death was acute respiratory failure due to acute renal failure.   

 2.  At the time of his death, the Veteran was not in receipt of service-connected benefits for any disability.

3.  The causes of the Veteran's death are not etiologically related to his service.

4.  In June 2015, VA paid $800 to the funeral home for the Veteran's burial and transportation expenses.


CONCLUSION OF LAW

The criteria for payment of service-connected burial benefits in excess of $800 already paid have not been met. 38 U.S.C. §§ 2302, 2303, 2304, 2307 (2012); 38 C.F.R. §§ 3.1700-3.1713 (2017).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon the death of a veteran, payment of burial allowances is available at differing rates when certain conditions are met.  Specifically, if a veteran's death is the result of a service-connected disability, burial benefits may be paid in an amount not to exceed the greater of $2,000, or the amount authorized to be paid under § 8134(a) of title 5 in the case of a Federal employee whose death occurs as the result of an injury sustained in the performance of duty.  38 U.S.C. § 2307; 38 C.F.R. § 3.1704(a).  If a veteran's death is not the result of a service-connected disability, benefits currently in an amount not to exceed $300 may be granted if, at the time of his death, the veteran was in receipt of pension or compensation.  38 U.S.C. § 2302(a); 38 C.F.R. § 3.1705(b).

Burial benefits are also payable if a veteran dies from nonservice-connected causes while hospitalized by VA. 38 U.S.C. § 2303(a); 38 C.F.R. § 3.1706(a)(b). For burial allowance purposes, the term "hospitalized by VA" means (1) admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C. § 1710  or 1711(a); (2) admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C. § 1703 (pertaining to non-VA facilities which have contracted with VA to furnish hospital care or medical services); (3) admission (transfer) to a nursing home for nursing home care at the expense of the United States; or (4) admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under 38 U.S.C. § 1741. 38  U.S.C. § 2303(a)(2); 38 C.F.R. § 3.1706(b).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered as the principal or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

An application for burial benefits was received in November 2011 from the funeral home that provided cremation services upon the Veteran's death.  The application and attached invoice reflected total expenses of $1,300.00 with the amount of $13.00 having been paid by the Veteran's ex-wife.  The invoice also indicates that $800 in burial benefits were anticipated from VA.  In March 2012, a letter was issued denying payment of the plot or internment allowance, and the appellant filed a notice of disagreement (NOD) in April 2012.

The appellant argues that the Veteran's care at a private facility at the time death was paid for by VA.  VA treatment notes confirm that his care in September 2011 was contracted out to a private hospital.  In June 2015, payment of $800 for nonservice-connected burial benefits was made to the appellant.  The appellant perfected the appeal, indicating that the private hospital advised him that the Veteran was service-connected at the 100 percent disability level at the time of his death.  However, at the time of death, the Veteran was not, in fact, in receipt of service-connected benefits for any disability.  

Medically, an April 2008 VA pulmonary consultation note documents diagnoses of basilar fibrosis and COPD and indicated that basilar fibrosis may be related to asbestos exposure; however, it was also observed that the asbestos exposure was not very extensive and that there were no pleural plaques present on imaging.  Basilar fibrosis was attributed most likely smoking-related respiratory bronchiolitis interstitial lung disease (RBILD).  The pulmonologist found that the most important intervention for both the COPD and the RBILD would be smoking cessation.  

In an April 2008 pulmonary opinion, the physician found that the Veteran's COPD and pulmonary fibrosis were less likely than not due to in-service asbestos exposure.  The opinion found instead that both disabilities were due to smoking.  An August 2011 pulmonary consultation documents a smoking history of a three to four pack per day or, alternatively, a 100 to 150 pack per year since the age of seven.  

Treatment notes reveal that the Veteran was hospitalized in September 2011 with respiratory diagnoses of chronic obstructive pulmonary disorder (COPD) and pulmonary fibrosis with a recent history of mycobacterium avium-intracellulare and Aspergillus.  The death certificate lists the causes of death as acute respiratory failure and acute renal failure.  There are no contributory causes of death noted.  His military occupational specialty was engineering equipment maintenance, and it was determined by the RO that he likely was exposed to asbestos in service.  

However, the medical evidence does not support a finding that causes of the Veteran's death - respiratory failure or renal failure - are related to service.  The variously diagnosed respiratory disorder were related to a long and extensive history of smoking.  There is no contradictory evidence of record.  

The Board thanks the appellant who was willing to step-up, when no one else would take responsibility, to provide this deceased Veteran with a proper disposition of his remains.  It is unfortunate that the appellant was apparently mislead by staff at the private hospital as to the Veteran's level of service-connected disability and, therefore, as to the amount of benefits to which the appellant would be entitled.  

However, the Board is not bound by such statements, and must decide benefits in accordance with the evidence of record pursuant to the laws and regulations concerning VA benefits.  Consequently, the preponderance of the evidence is against the claim of entitlement to service-connected burial benefits beyond the $800 already paid and the appeal is denied.

Finally, the appellant has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service-connected burial benefits in excess of the $800 already paid is denied. 



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


